TO BE PUBLISHED

§upreme Tnurt nfl Bentuckg

20_16- SC- 000607- KB

KENTUCKY BAR AssoclATIoN MovANT
.v. y ' , IN sUPREME coURT -~
4 MICHAEL THoRNsBURY , . v REsPoNDENT

KBA MEMBER NO. 708’73

OPINION AND ORDER

Respondent, Michael Thornsbury, was admitted to the practice of law in
the Commonwealth of Kentucky on October 22, 1980. His bar roster address
is 500 Laketower Drive, Unit 32, Lexington, Kentucky 40502, and his member
number is 70873. - -

On September 19, 2013, Respondent was charged by the United S'tates
Attorney for the Southern District_of West Virginia with a felony offense for
conspiracy to`violate the constitutional rights of another under 18 U.S.C. §
241. U.S. v. Thomsbury, 2:13-cr-00208 (S.D. W.Va. 2_013). The indictments
stated that Respondent had engaged in criminal conspiracies in his role as
West Virginia C.ircuit Judge to frame his secretary’s husband for crimes he did
not commit following Respondent’s affair with his secreta.ry. On October 2,

2013, Respondent pled guilty to the charge, for which he received a sentence of l

50 months’ incarceration in federal prison. Respondent also tendered his
“Affidavit for Consent to Disbarment” in conjunction with his plea agreement

The West Virginia Judicial Disciplinary Counsel concluded that
Respondent violated numerous West Virginia judicial canons and West Virginia
Rules of Professional Conduct 8.4(b). That provision is similar to Kentucky
Supreme Court Rule 3. 130 (8.4)(b) -(committing a criminal act that reflects
adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in
other respects_).l On October 21, 2013, the West Virginia Supreme Court of .
.Appeals of ordered that Respondent’s license to practice law be annulled by
voluntary `consen_t. '

.On"Novembe,r.Q, 2016, the Kentucky Bar Association (KBA) filed a
petition for reciprocal discipline pursuant to SCR 3.435. Pursuant to that rule,
Respondent is subject to identical reciprocal discipline in the Commonwealth of '
Kentucky unless he proves by substantial evidence: (a) a lack of jurisdiction or
fraud in the West Virginia disciplinary action, or (b) that his misconduct
warrants substantially different discipline in this'Commonwea'lth.

On November 4, 2016 this 00urt ordered the following:

Within twenty (20) daysof the date of the-entry of this order,

Respondent is ordered to show cause why he should not be

permanently disbarred, as consistent-with an order of identical

discipline from the Supreme Court of West Virginia.

Respondent failed to comply with the November 4, 2016, order,
` ACCoRDINGLY, IT ls .oRDERED:
1. Respondent, Michael Thornsbury, KBA Member Number 70873, is

permanently disbarred, as consistent with an,orde'r of identical discipline from

2

_`

the Supreme Court of West Virginia, effective from the entry of this opinion and `
order, l l

2. Pursuant to SCR 3.390, Respondent shall, if he has not already done
so, within ten- (10) days from the entry of this Opinion and Order, notify all
clients, in writing, of his inability to represent them; notify, in writing, all
courts in which he has matters pending of his suspension from the practice of
law; and furnish copies of all letters of notice to the Office of Bar Counsel.
Furthermore, to the extent possible, Respondent shall immediately cancel and
cease any advertising activities in which he is engaged.

All sitting. All concur.

ENTERED; M.arch 23, 2017. Qé 2 54 4
4 Exéi+“ JUsT_IcE `